EXHIBIT 10.69

 

NOTE AND SHARE CANCELLATION AND EXCHANGE AGREEMENT

 

THIS NOTE AND SHARE CANCELLATION AND EXCHANGE AGREEMENT ("Agreement") is entered
into as of this 18th day of May 2016, between ELITE DATA SERVICES INC., a
Florida corporation (the "Company", also referred to herein as "Releasee"), and
BAKER MYERS AND ASSOCIATES LLC, a Nevada limited liability company ("Releasor").

 

RECITALS

 

WHEREAS, Releasee executed that certain unsecured Promissory Note on or about
January 13, 2013, as amended, in favor of Releasor in the face amount of
$587,500 (the "Principal Sum") and accrued interest of $92,465 (the "Accrued
Interest") as of December 31, 2015, pursuant to which Releasee promised to pay
to Releasor or its registered assignees, the Principal Sum together with
interest thereon in accordance with the Note;

 

WHEREAS, Releasee issued those certain shares of common stock of the Company,
par value $0.0001 on or about February 12, 2014 in favor of Releasor in the
total amount of Fourteen Million Three (14,000,000) shares ("Shares");

 

WHEREAS, Releasor desires to forego and waive any and all right in, entitlement
to or interest in (A) a total of $87,500 in principal, a total of $92,465 in
accrued interest, late charges, reimbursable attorneys' fees, reimbursable
expenses and any other sums due and payable with respect to the Note totaling
$179,952 (the "Cancelled Amount") as of the date of this Agreement (the
"Effective Date"), any future payments due under the Cancelled Amount of the
Note and all or any other of Releasor's rights under the Cancelled Amount of the
Note, thereby extinguishing and canceling the Cancelled Amount of the Note and
terminating any and all of Releasee's obligations thereunder, (B) the Shares
(hereinafter also referred to as the "Cancelled Shares") in exchange for the
issuance an Option Agreement (the "Option Agreement"), attached hereto as
Exhibit A, registered in the Releasor's name to purchase up to a certain number
of membership interests (the "EDM Membership Interest") of Elite Data Marketing
LLC, a Florida limited liability company (the "EDM"), in an amount totaling one
hundred percent (100%) of the ownership interest in EDM (the "Option 1"), (B)
the issuance by Company to Releasor of a three-year "cashless" common stock
purchase warrant (the "Warrant No. BM-1") for the right to purchase a total of
3,000,000 shares of Series B Preferred Stock of the Company (the "Preferred
Warrant Shares"), at a purchase price of $0.001 per share, with certain rights
and preferences as set forth in the certificate of designation (the "Certificate
of Designation of Series B Preferred), in exchange for the Cancelled Shares, as
referenced in the Share Exchange Agreement (the "Share Exchange"), attached
hereto as Exhibit B, and (C) the issuance a amended and restated convertible
redeemable note (the "Redeemable Note") in the aggregate principal face amount
of Five Hundred Thousand Dollars (US$500,000), at ten percent (10%) interest per
annum commencing on date of execution (the "Effective Date"), due and payable to
Releasee by Company in eight (8) separate equal quarterly payments of Sixty-Two
Thousand Five Hundred Dollars (USD $62,500), plus accrued interest to date, due
on the first day of each quarter beginning on the date of the first quarter
following the date of execution of this Note (each a "Maturity Date"), (the
"Cancellation Transaction").

 



 1

 



  

NOW, THEREFORE, in consideration of the premises, mutual promises,
representations, warranties, covenants and conditions contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree to be legally bound as
follows:

 

Section 1. Recitals. Releasee and Releasor each acknowledges that the Recitals
set forth above are true and accurate. Each of the Recitals is incorporated into
this Agreement by reference and is made a part hereof.

 

Section 2. Cancellation of Cancelled Amount; Granted Options and Issued
Preferred Shares. On the terms and subject to the conditions of this Agreement,
immediately upon the execution of this Agreement by all parties hereto, the
Cancellation Transaction shall be deemed to be consummated in terms of the
Cancelled Amount, Options and Preferred Shares. Each party hereto acknowledges
receipt of the consideration set for in the Recitals above as to be received by
such party.

 

Section 3. Effects of Cancelation. Immediately upon the consummation of the
Cancellation Transaction, (A) the Cancelled Amount of the Note (including all
principal, interest, fees, penalties, costs, and expenses due thereon or
pursuant thereto) shall be deemed paid in full and shall no longer have any
legal effect. Notwithstanding anything to the contrary, the balance of the Note
shall survive this Cancellation Transaction and remain in full legal effect (the
"Note Balance"), and (B) the Cancelled Shares shall be deemed cancelled and void
and subsequently returned to the Company's treasury.

 

Section 4. Release. Effective upon consummation of the Cancellation Transaction,
Releasor, on behalf of himself and his respective heirs and personal
representatives, and all others claiming through or under them, does hereby
release, acquit and forever discharge Releasee and its present and former
employees, officers, directors, members, shareholders, agents, consultants,
counsel or representatives, and its successors and assigns (collectively, the
"Releasee Parties"), and each of them, of and from any and all obligations,
claims, debts, demands, covenants, contracts, promises, agreements, liabilities,
controversies, costs, expenses, attorneys' fees, actions or causes of action of
any nature, whatsoever, in law or in equity, whether known or unknown, foreseen
or unforeseen, accrued or not accrued, direct or indirect, which the Releasor
ever had, now have, or can, shall or may have against any or all of the Releasee
Parties, either alone or in combination with others, arising out of or from or
in any way related to Cancelled Shares and Cancelled Amount of the Note only,
and not the Note Balance.

 

Section 5. Representations of Releasor. Releasor represents and warrants to
Releasee as follows:

 

(a) Authorization. All action on the part of Releasor, necessary for the
authorization, execution and delivery of this Agreement, the performance of all
obligations of the Releasor hereunder has been taken. This Agreement, when
executed and delivered by Releasor, will constitute a valid and legally binding
obligation of Releasor, enforceable against Releasor in accordance with its
terms.

 

(b) Title to Note and Shares. Releasor is the lawful owner of the Note and
Shares with good and marketable title thereto free and clear of all the
following of any nature whatsoever: security interests, liens, pledges, claims,
charges, escrows, encumbrances, options, rights of first offer or refusal,
community property rights, mortgages, indentures, security agreements or other
agreements, arrangements, contracts, commitments, understandings or obligations,
whether written or oral and whether or not relating in any way to credit or the
borrowing of money.

 

(c) No Conflicts; Advice. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, does or will
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency, or court to which Releasor is subject or any provision of
its organizational documents or other similar governing instruments, or conflict
with, violate or constitute a default under any agreement, credit facility, debt
or other instrument or understanding to which Releasor is a party. Releasor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with the transactions
contemplated hereby.

 



 2

 



 



(d) Consents. No authorization, consent, approval or other order of, or
declaration to or filing with, any governmental agency or body or other person
is required for the valid authorization, execution, delivery and performance by
Releasor of this Agreement and the consummation of the transactions contemplated
hereby. 

 

(e) Bankruptcy. Releasor is not under the jurisdiction of a court in a Title 11
or similar case (within the meaning of Bankruptcy Code Section 368(a)(3)(A) (or
related provisions)) or involved in any insolvency proceeding or reorganization.

 

Section 6. Representations of Releasee. Releasee represents and warrants to
Releasor as follows:

 

(a) Authorization. All action on the part of Releasee, necessary for the
authorization, execution and delivery of this Agreement, the performance of all
obligations of the Releasee hereunder has been taken. This Agreement, when
executed and delivered by Releasee, will constitute a valid and legally binding
obligation of Releasee, enforceable against Releasee in accordance with its
terms.

 

(b) No Conflicts; Advice. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, does or will
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency, or court to which Releasee is subject or any provision of
its organizational documents or other similar governing instruments, or conflict
with, violate or constitute a default under any agreement, credit facility, debt
or other instrument or understanding to which Releasee is a party. Releasee has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with the transactions
contemplated hereby.

 

(c) Consents. No authorization, consent, approval or other order of, or
declaration to or filing with, any governmental agency or body or other person
is required for the valid authorization, execution, delivery and performance by
Releasee of this Agreement and the consummation of the transactions contemplated
hereby.

 

Section 7. Waivers. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, will be deemed to constitute a
waiver by the party taking such action, or compliance with any representation,
warranty, covenant or agreement contained herein. The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach. The waiver by any party hereto at or
before the Closing Date of any condition to its obligations hereunder which is
not fulfilled shall preclude such party from seeking redress from the other
party hereto for breach of any representations, warranty, covenant or agreement
contained in this Agreement.

 

Section 8. Successors and Assigns. This Agreement shall be binding on and inure
to the benefit of the parties hereto and their respective successors, heirs,
personal representatives, and permitted assigns.

 

Section 9. Expenses. Each party hereto shall pay the fees and expenses of such
party's advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement, and shall hold the other
party hereto harmless against, any liability, loss or expense (including,
without limitation, reasonable attorneys' fees and out-of-pocket expenses)
arising in connection with any claim for such fees and expenses.

 



 3

 



  

Section 10. Notices. Any notice required or permitted by this Agreement shall be
in writing and shall be deemed sufficient when delivered personally, or by
electronic delivery in PDF format (followed by first-class mail), or seventy-two
(72) hours after being deposited in the U.S. mail, as certified or registered
mail, with postage prepaid, and addressed to the party to be notified at such
party's address as set forth below or as subsequently modified by written
notice.

 



If to Releasee to:

Elite Data Services, Inc. 

4447 N. Central Expressway, 

Suite 110-135 

Dallas, TX 75205 

Attn: Chief Executive Officer 

Phone: (972) 885-3981 

Email: corp@edscompanies.com  

 

 

If to the Releasor to:

Baker & Myers & Associates LLC  

522B 3rd Avenue S. 

Nashville, TN 37210 

Attn: Sarah Myers, Manager 

Phone: (615) 497-2923 

Email: Sarah-myers@live.com 



  

Section 11. Counterparts. This Agreement may be executed via facsimile in one or
more counterparts and transmitted via facsimile or PDF, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. When counterparts of copies have been executed by all parties, they
shall have the same effect as if the signatures to each counterpart or copy were
upon the same document and copies of such documents shall be deemed valid as
originals.

 

Section 12. Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired hereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 



 4

 



  

Section 13. Entire Agreement. This Agreement represents the entire agreement of
the parties hereto with respect to the matters contemplated hereby, and there
are no written or oral representations, warranties, understandings or agreements
with respect hereto except as expressly set forth herein.

 

Section 14. Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
each party or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought.

 

Section 15. Confidentiality. Each of Releasor and Releasee hereby agrees,
without the prior written consent of the other, to not disclose, and to
otherwise keep confidential, the transactions contemplated hereby and the terms
and conditions of this Agreement, except to the extent that disclosure thereof
is required by law, rule or regulation; provided, however, that Releasor and
Releasee may disclose information regarding such transactions to their
respective accountants, attorneys, limited partners, shareholders and other
interest holders.

 

Section 16. Further Assurances. Each of Releasor and Releasee hereby agrees and
provides further assurances that it will, in the future, execute and deliver any
and all further agreements, certificates, instruments and documents and do and
perform or cause to be done and performed, all acts and things as may be
necessary or appropriate to carry out the intent and accomplish the purposes of
this Agreement.

 

Section 17. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida. Each of the parties hereto
consents to the exclusive jurisdiction and venue of the state courts located in
Florida and the federal courts for the District of Florida with respect to all
claims under this Agreement. 

 

[Signature Page to Follow]

 



 5

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above.

 



 

RELEASOR:

 

BAKER MYERS AND ASSOCIATES LLC

a Nevada limited liability company

 

     By:/s/ Sarah Myers

 

 

 

Sarah Myers

 

 

 

Manager

 

 

 

 

 

 

RELEASEE:

 

ELITE DATA SERVICES, INC.

a Florida corporation 

 By: /s/ Charles RimlingerCharles RimlingerChief Executive Officer

 





 6

 



 

EXHIBIT A

 

OPTION AGREEMENT #1

 

(Elite Data Marketing LLC)

 

THIS OPTION AGREEMENT (the "Agreement") made and entered into this 18th day of
May 2016, by and between ELITE DATA SERVICES INC. ("Grantor") and BAKER & MYERS
& ASSOCIATIES LLC ("Optionee").

 

WITNESSETH:

 

WHEREAS, Grantor and Optionee executed that certain Cancellation Agreement on or
before May 18, 2016 (the "Cancellation Agreement"), of which this Agreement is
made a part thereof, in which Grantor agreed to grant to Optionee an option to
purchase certain securities from Grantor, as described in Section 2 hereinbelow.

 

WHEREAS, Grantor wishes to formally grant said option to Optionee under the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein the parties agree as follows:

 

1. RECITALS. The above recitals are true and correct and are incorporated by
reference herein.

 

2. GRANT OF OPTION. The Grantor hereby grants to Optionee an option (the
"Option") to purchase a certain number of units (the "Optioned Units") of
membership interest of Elite Date Marketing LLC, a Delaware limited liability
company, a controlled subsidiary of the Grantor (the "Subsidiary"), representing
a total of one percent (100%) of the ownership interest of the Subsidiary, in
exchange for (A) the transfer and cancellation of 2,000,000 shares of Common
Stock of Grantor owed and held by Optionee and the cancellation of a total of
$87,500 in principal and $92,465 in interest of the total of $679,465 owed by
Grantor to Optionee, and (B) the payment of the Exercise Price from Optionee, as
set forth in Section 4 hereinbelow.

 

3. TERM OF OPTION. The Option hereby granted shall be and remain in full force
and effect for two (2) years from the date of execution hereof (the "Expiration
Date").

 

4. EXERCISE OF OPTION.

 

4.1 Exercise Price and Payment. Optionee shall be entitled to purchase all or
any part the Optioned Units covered by the Option at an exercise price of a
total of Two Hundred Thousand Dollars ($200,000) (the "Exercise Price"), payable
in the form a cancellation of a portion of the Note owned and held by the
Optionee, as referenced in the Cancellation Agreement, in increments of Two
Thousand Dollars ($2,000) (the "Payments"), in exchange for Optioned Units equal
to one percent (1%) ownership interest of the Subsidiary. Optionee shall deliver
to the Grantor written confirmation each time Optionee elects to exercise the
Option, in whole or part, pursuant to Section 4.2 below, referencing the amount
of Optioned Units being exercised and the corresponding amount of the Note being
cancelled as payment of the Exercise Price.

 



 7

 



 

4.2 Method of Exercise. This Option may be exercised by delivery of an executed
written exercise notice from the Optionee (the "Exercise Notice"), which shall
state the election to exercise the Option and the number of Optioned Units in
respect of which the Option is being exercised (the "Exercised Units"). The
Exercise Notice shall be signed by the Optionee and shall be delivered in person
or by certified mail to the Grantor. The Exercise Notice shall be accompanied by
payment of the aggregate Exercise Price as to all Exercised Units in accordance
with Section 4.1. This Option shall be deemed to be exercised upon receipt by
the Grantor of such fully executed Exercise Note accompanied by such aggregate
Exercise Price (the "Option Exercise Date").

 

5. REPRESENTATIONS AND WARRANTIES OF THE GRANTOR. Grantor represents and
warrants to Optionee, as of the date hereof, and as of the Option Exercise Date,
as follows:

 

(a) All actions on the part of Grantor, necessary for the authorization,
execution and delivery of this Agreement, the performance of all obligations of
the Grantor hereunder has been taken. This Agreement, when executed and
delivered by Grantor, will constitute a valid and legally binding obligation of
Grantor, enforceable against Grantor in accordance with its terms.

 

(b) Grantor is the lawful owner of the Optioned Units with good and marketable
title thereto, and Grantor has the absolute right to sell, assign, convey,
transfer and deliver the Units and any and all rights and benefits incident to
the ownership thereof (including, without limitation, any registration rights
pertaining to the UNits), all of which rights and benefits are transferable by
Grantor to Optionee pursuant to this Agreement, free and clear of all the
following (collectively called "Claims") of any nature whatsoever: security
interests, liens, pledges, claims (pending or, to the Grantor's knowledge,
threatened), charges, escrows, encumbrances, lock-up arrangements, options,
rights of first offer or refusal, community property rights, mortgages,
indentures, security agreements or other agreements, arrangements, contracts,
commitments, understandings or obligations, whether written or oral and whether
or not relating in any way to credit or the borrowing of money. In addition,
there are no voting trusts or proxies in effect relating to the Units. The
purchase and sale of the Units as contemplated herein will (i) pass good and
marketable title to the Units to Optionee, free and clear of all Claims, and
(ii) convey, free and clear of all Claims, any and all rights and benefits
incident to the ownership of such Units (including, without limitation, any
registration rights pertaining to the Units).

 

(c) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, does or will violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge
or other restriction of any government, governmental agency, or court to which
Grantor is subject or any provision of its organizational documents or other
similar governing instruments, or conflict with, violate or constitute a default
under any agreement, credit facility, debt or other instrument or understanding
to which Grantor is a party.

 

(d) There is no action, suit, proceeding, judgment, claim or investigation
pending, or to the knowledge of Grantor, threatened against Grantor which could
reasonably be expected in any manner to challenge or seek to prevent, enjoin,
alter or materially delay any of the transactions contemplated by this
Agreement.

 

(e) No authorization, consent, approval or other order of, or declaration to or
filing with, any governmental agency or body or other person is required for the
valid authorization, execution, delivery and performance by Grantor of this
Agreement and the consummation of the transactions contemplated hereby.

 

(f) Grantor is not under the jurisdiction of a court in a Title 11 or similar
case (within the meaning of Bankruptcy Code Section 368(a)(3)(A) (or related
provisions)) or involved in any insolvency proceeding or reorganization.

 



 8

 



 

6. TRANSFERABILITY OF OPTION. Neither this Option nor the Optioned Units have
been registered under the Act. None of this Option, the Optioned Units or the
rights and privileges conferred in whole and in part hereby, may be transferred,
assigned, pledged, or hypothecated in any manner unless registered under the Act
or, in the opinion of counsel satisfactory to the Company, an exemption from
registration under the Act is available. Neither this Option nor the Optioned
Units shall be subject to levy and execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate, or otherwise dispose
of this Option or the Optioned Units, or any right or privilege conferred
hereby, contrary to the provisions hereof, or upon levy and execution,
attachment or similar process on this Option and the rights and privileges
conferred under this Agreement, this Option and such rights and privileges shall
immediately become null and void.

 

7. ISSUANCE OF OPTIONED UNITS. Grantor shall be obligated to sell the Optioned
Units to the Optionee upon the exercise of the Option. Each certificate
representing the restricted Optioned Units shall be stamped or otherwise
imprinted with a legend evidencing all applicable federal and local securities
laws.

 

8. GRANTOR'S RETENTION OF OWNERSHIP DURING OPTION PERIOD. During the term of
this Option, Grantor shall not sell, assign, transfer, bequeath, or otherwise
dispose of the Optioned Units, in whole or in part, and Grantor shall not pledge
or hypothecate the Optioned Units or create, or permit to be created, any liens
against the Optioned Units, in whole or in part. Grantor shall defend the
Optioned Units against, and will take such other action as is necessary to
remove, any lien or claim on or to the Optioned Units and will defend the right,
title and interest of Optionee in and to any of the Optioned Units against the
claims and demands of all persons whomsoever.

 

9. ADJUSTMENTS TO MEMBERSHIP INTEREST ISSUABLE UPON EXERCISE OF OPTION.

 

9.1 An appropriate and proportionate adjustment shall be made in the maximum
number and/or kind of securities allocated to this Option, without change in the
aggregate purchase price applicable to the unexercised portion of the
outstanding Option, but with a corresponding adjustment in the price for each
unit of membership interest or other unit of any security covered by this Option
upon the Grantor's issuance of such new securities in the Subsidiary ("New
Securities"). New Securities shall mean any class or series of membership
interest of the Subsidiary, whether now authorized or not, and rights, options
or warrants to purchase said class or series of membership interest of the
Subsidiary, and securities of any type whatsoever that are, or may become,
convertible into common stock or preferred stock of the Company; provided, New
Securities does not include (i) securities issued pursuant to any existing
Company options outstanding on the date of this Agreement or Company options
issued, after the date of this Agreement, pursuant to an existing options issued
by the Company(ii) securities offered to the public pursuant to a registration
statement; or, (iii) securities issued pursuant to the acquisition of another
person by the Company, to purchase substantially all of another person's assets;
or, any other reorganization whereby the Company shall own less than fifty
percent (50.0%) of the voting power of the surviving entity. Except as provided
for in this Section 9, if the outstanding shares of common stock of the Company
or units of membership interest of the Subsidiary are increased, decreased,
changed into or exchanged for a different number or kind of stock or securities
of the Company or Subsidiary or stock or units of a different par value or
without par value, through reorganization, recapitalization, reclassification,
stock dividend, stock split; or, reverse stock split, the appropriate and
proportionate adjustment shall be made hereunder.

 



 9

 



 

9.2 Upon the date (i) of the dissolution or liquidation of the Company; (ii) of
a reorganization, merger or consolidation of the Company or Subsidiary with one
or more persons in which the Company will not survive; (iii) of a transfer of
substantially all of the assets of the Company or Subsidiary; or (iv) that a
"person" or "group" (within the meaning of Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of 50% or more of the total voting equity interests of
the Company, then any Option granted hereunder shall be exercisable until the
effective date of such event (or such earlier date as this Option would
otherwise expire hereunder) and shall terminate and be of no further force or
effect on such effective date unless provision be made, in writing, in
connection with such event for the assumption of this Option, or the
substitution for this Option of new options covering the shares or units of any
successor entity, or a parent or subsidiary thereof, with appropriate
adjustments as to number and kind of securities and prices, in which event this
Option or the new options substituted therefor, shall continue in the manner and
under the terms so provided. In the event of such dissolution, liquidation,
reorganization, merger, consolidation, transfer of assets or change in
beneficial ownership of the Company, and if provision is not made in such
transaction for the assumption of this Option or the substitution for this
Option of new options covering the shares of a successor entity or a parent or
subsidiary thereof, then the Optionee shall be entitled, prior to the effective
date of any such transaction, to purchase the full number of shares of common
stock of the Company which it would otherwise have been entitled to purchase
pursuant to this Option during the remaining term of such Option. Upon the first
purchase of shares of stock or units of membership interest pursuant to a tender
offer or exchange offer, other than by the Company, for all or any part of the
stock, the Optionee shall be entitled, prior to the termination date of any such
tender offer, to purchase the full number of units of membership under this
Option which it otherwise would have been entitled to purchase during the
remaining term of such Option.

 

9.3 Whenever an adjustment to this Option is required to be made pursuant to
this Section 9, Grantor shall promptly give written notice to Optionee of such
adjustments.

 

10. MISCELLANEOUS.

 

10.1 Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing, and shall be deemed to have been duly given
when delivered personally or sent by registered or certified mail, return
receipt requested, postage prepaid to the Parties hereto at their addresses
indicated hereinafter. Either party may change his or its address for the
purpose of this paragraph by written notice similarly given. Parties addresses
are as follows:

 



GRANTOR:

 

OPTIONEE:

 

Elite Data Services Inc.

 

Baker Myers and Associates LLC

4447 N. Central Expy., Suite 110-135

 

522B 3rd Avenue South

Dallas, TX 75205

Nashville, TN 37210

Attn: Charles Rimlinger, CEO Attn: Sarah Myers, Manager Tel: (972) 885-3981 Tel:
(615) 497-2923corp@edscompanies.com

Sarah-myers@live.com



 

10.2 Entire Agreement. This Agreement represents the entire agreement of the
parties hereto with respect to the matters contemplated hereby, and there are no
written or oral representations, warranties, understandings or agreements with
respect hereto except as expressly set forth herein.

 

10.3 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
each party or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No action taken pursuant to this Agreement, including
any investigation by or on behalf of any party, will be deemed to constitute a
waiver by the party taking such action, or compliance with any representation,
warranty, covenant or agreement contained herein. The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach.

 



 10

 



 

10.4 Captions. The captions appearing in this Agreement are inserted as a matter
of convenience and for reference and in no way affect this Agreement, define,
limit or describe its scope or any of its provisions.

 

10.5 Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Florida without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida.

 

10.6 Benefits. This Agreement shall be binding on and inure to the benefit of
the parties hereto and their respective successors, heirs, personal
representatives, and permitted assigns.

 

10.7 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired hereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

10.8 Arbitration. Any controversy, dispute or claim arising out of or relating
to this Agreement or the breach thereof shall be settled by arbitration.
Arbitration proceedings shall be conducted in accordance with the rules then
prevailing of the American Arbitration Association or any successor. The award
of the Arbitration shall be binding on the Parties. Judgment shall be entered
upon an award of a majority of the arbitrators filed in a court of competent
jurisdiction and confirmed by such court. Venue for Arbitration proceedings
shall be Orange County, Orlando. The Parties consent that the costs of
arbitration, attorneys' fees of the Parties, together with all other expenses
shall be paid as provided in the Arbitration award.

 

10.9 Number of Parties. The singular shall include the plural and the plural the
singular and one gender shall include all genders. As used in this Agreement the
term Affiliate means a person, directly or indirectly through one or more
intermediaries, controls or is controlled by, or is under, control with, the
Company.

 

10.10 Currency. In all instances, references to monies used in this Agreement
shall be deemed to be United States dollars.

 

10.11 Multiple Counterparts. This Agreement may be executed via facsimile in one
or more counterparts and transmitted via facsimile or PDF, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. When counterparts of copies have been executed by all parties,
they shall have the same effect as if the signatures to each counterpart or copy
were upon the same document and copies of such documents shall be deemed valid
as originals.

 

10.12 Further Assurances. Each of the parties hereby agrees and provides further
assurances that it will, in the future, execute and deliver any and all further
agreements, certificates, instruments and documents and do and perform or cause
to be done and performed, all acts and things as may be necessary or appropriate
to carry out the intent and accomplish the purposes of this Agreement.

 

[Signature Page to Follow]

 



 11

 



 

IN WITNESS WHEREOF the undersigned have executed this Agreement as of the day
and year first written above. The parties hereto agree that facsimile signatures
shall be as effective as if originals.

 

 

GRANTOR

 

ELITE DATA SERVICES INC.,

a Florida Corporation

 

     By:/s/ Charles Rimlinger

 

 

 

Charles Rimlinger

 

 

 

Chief Executive Officer

 

 

 

 

 

OPTIONEE

 

BAKER & MYERS & ASSOCIATES LLC,

A Nevada limited liability company

 By:

/s/Sarah Myers

Sarah Myers

Manager



  

 12

 

 

EXHIBIT B

 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT ("Agreement") is made as of the 18th day of May,
2016 by and among ELITE DATA SERVICES INC., a Florida corporation (the
"Company"), and BAKER MYERS AND ASSOCIATES LLC, a Nevada limited liability
company (the "Seller").

 

RECITALS

 

WHEREAS, the Company wishes to purchase from the Seller, and the Seller wish to
sell to the Company, upon the terms and subject to the conditions stated in this
Agreement an aggregate of 12,000,000 shares of Common Stock (as defined below);
and

 

WHEREAS, in consideration of the purchase of the Common Shares (as defined
below), the Company wishes to issue to the Seller a three-year "cashless" stock
purchase warrant (the "Warrant No. BM-1"), attached hereto as Exhibit A-1, for
the right to purchase a total of 3,000,000 shares of Series B Preferred Stock of
the Company (the "Preferred Shares" or "Preferred Warrant Shares"), at a
purchase price of $0.001 per share, with certain rights and preferences, as set
forth in the certificate of designation (the "Certificate of Designation of
Series B Preferred), attached hereto as Exhibit B of the Warrant No. BM-1 (as
defined below).

 

NOW THEREFORE, in consideration of the mutual promises made herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:

 

"Affiliate" means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

 

"Agreement" has the meaning set forth in the Preamble.

 

"Business Day" means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

"Closing" has the meaning set forth in Section 3.

 

"Closing Date" has the meaning set forth in Section 3.

 

"Commission" means the Securities and Exchange Commission.

 

"Common Stock" means the common stock of Elite Data Services Inc. (OTC:DEAC),
par value $0.0001 per share, and any other class of securities into which such
securities may hereafter be reclassified or changed.

 

"Common Shares" means the total number of shares of Common Stock set forth
opposite Seller's name under the heading "Common Shares" on Schedule I hereto.

 



 13

 



 

"Company" has the meaning set forth in the Preamble.

 

"Control" (including the terms "controlling", "controlled by" or "under common
control with") means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

"Losses" has the meaning set forth in Section 8(b)(ii)(A).

 

"Material Adverse Effect" means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its subsidiaries taken as a whole,
(ii) the legality or enforceability of any of the Transaction Documents or (iii)
the ability of the Company to perform its obligations under the Transaction
Documents.

 

"Preferred Stock" means the Series B preferred stock of Elite Data Services Inc.
(OTC:DEAC), par value $0.0001 per share, with certain rights and preferences as
set forth in the certificate of designation (the "Certificate of Designation of
Series B Preferred), attached hereto as Exhibit B to the Warrant No. BM-1, and
any other class of securities into which such securities may hereafter be
reclassified or changed.

 

"Preferred Shares" or "Preferred Warrant Shares" means the total number of
shares of Preferred Stock set forth opposite Seller's name under the heading
"Preferred Shares" on Schedule I hereto.

 

"Person" means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

"Piggy-Back Registration" has the meaning set forth in Section 6.

 

"Registrable Securities" has the meaning set forth in Section 6.

 

"Registration Statement" has the meaning set forth in Section 6.

 

"Regulation D" has the meaning set forth in Section 5(e).

 

"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

"SEC Reports" means all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act for the 12 months preceding the date hereof (or such shorter period
as the Company was required by law or regulation to file such material).

 

"Securities Act" means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

"Securities" means the Common Shares or Preferred Shares.

 



 14

 



 

"Transaction Documents" means this Agreement and all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated by this Agreement or in accordance with the
terms and conditions of any Transaction Document.

 

2. Purchase and Sale of the Securities. Subject to the terms and conditions of
this Agreement, on the Closing Date (as defined below), substantially concurrent
with the execution and delivery of this Agreement by the parties hereto, the
Company shall purchase, and the Seller shall sell to the Company, the Common
Shares in exchange for payment as specified in Section 3 below.

 

3. Closing. The completion of the transactions contemplated hereby (the
"Closing") shall occur on the Business Day on which this Agreement has been
executed and delivered by the applicable parties thereto and all conditions and
covenants set forth in Sections 7(a) and 7(b), in each case, have been satisfied
or waived (the "Closing Date"). At the Closing, (a) the Company shall deliver to
the Seller the various documents set forth in Section 7(b), and (b) the Seller
shall deliver to the Company the various documents set forth in Section 7(a).
The Closing shall take place at such location as the Company and the Seller
shall mutually agree. Promptly following the Closing, the Company shall deliver
to Seller a Warrant Agreement (the "Warrant No. BM-1"), attached hereto as
Exhibit A-1, executed by the Company for the right of the Seller to purchase
that number of shares of Preferred Stock set forth opposite such Seller's name
under the heading "Preferred Warrant Shares" on Schedule I.

 

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Seller as follows:

 

(a) Organization, Good Standing and Qualification. The Company has been duly
organized and validly exists as a corporation in good standing under the laws of
the State of Florida. The Company is duly qualified to do business and is in
good standing as a foreign corporation in each jurisdiction in which its
ownership or lease of property or the conduct of its business require such
qualification and has all corporate power and authority necessary to own or hold
its properties and to conduct the business in which it is engaged, except where
the failure to so qualify or have such power or authority would not have, singly
or in the aggregate, or could not reasonably be expected to have a Material
Adverse Effect.

 

(b) Authorization. The Company has full corporate power and authority to enter
into the Transaction Documents and has taken all requisite action on the part of
the Company, its officers, directors and stockholders necessary for (i) the
authorization, execution and delivery of the Transaction Documents, (ii) the
authorization of the performance of all obligations of the Company hereunder or
thereunder, and (iii) the authorization, issuance (or reservation for issuance)
and delivery of the Securities. The Transaction Documents constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors' rights generally and to general equitable
principles.

 

(c) Capitalization. All of the issued and outstanding shares of the Company's
capital stock, including the securities of its Subsidiary, have been duly
authorized and validly issued. No Person is entitled to pre-emptive or similar
statutory or contractual rights with respect to any securities of the Company or
its Subsidiary. Other than as described in the SEC Reports, there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company is or may be
obligated to issue any equity securities of any kind and except as contemplated
by this Agreement. There are no voting agreements, buy-sell agreements, option
or right of first purchase agreements or other agreements of any kind among the
Company and any of the security holders of the Company relating to the
securities of the Company or Subsidiary held by them.

 



 15

 



 

(d) Valid Issuance. The Securities have been duly and validly authorized and,
when issued pursuant to the Transaction Documents, the Securities will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Seller), except
for restrictions on transfer set forth in the Transaction Documents or imposed
by applicable securities laws. Upon the due exercise of the Option in accordance
with its terms, the Option Shares will be validly issued, fully paid and
non-assessable free and clear of all encumbrances and restrictions (other than
those created by the Investor), except for restrictions on transfer set forth in
the Transaction Documents or imposed by applicable securities laws.

 

(e) Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance of the Securities require no
consent of, action by or in respect of, or filing with, any governmental body,
agency, or official other than filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws which the Company undertakes to file within
the applicable time periods.

 

(f) No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not result in the creation or imposition of any
lien, charge or encumbrance upon any of the assets of the Company pursuant to
the terms or provisions of, or result in a breach or violation of any of the
terms or provisions of, or conflict with or constitute a default under, or give
any party a right to terminate any of its obligations under, or result in the
acceleration of any obligation under, (i) the certificate or articles of
incorporation or by-laws of the Company or certificate of organization or
operating agreement of the Subsidiary, (ii) any indenture, mortgage, deed of
trust, voting trust agreement, loan agreement, bond, debenture, note agreement
or other evidence of indebtedness, lease, contract or other agreement or
instrument to which the Company is a party or by which the Company, it
Subsidiary, or any of its properties is bound or affected, or (iii) violate or
conflict with any judgment, ruling, decree, order, statute, rule or regulation
of any court or other governmental agency or body applicable to the business or
properties of the Company, except as to (ii) and (iii) above for such breaches,
violations or defaults which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

5. Representations and Warranties of the Seller. Seller hereby severally, and
not jointly, represents and warrants to the Company that:

 

(a) Organization and Existence. If Seller is an entity, Seller is a validly
existing corporation, limited partnership or limited liability company and has
all requisite corporate, partnership or limited liability company power and
authority to invest in the Securities pursuant to this Agreement.

 

(b) Authorization. If Seller is an entity, the execution, delivery and
performance by Seller of the Transaction Documents to which Seller is a party
have been duly authorized and each will constitute the valid and legally binding
obligation of Seller, enforceable against Seller in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors' rights generally. If Seller is a person, Seller has
reached the age of 21 and has full power and authority to execute and deliver
the Transaction Documents to which Seller is a party and each will constitute
the valid and legally binding obligation of Seller, enforceable against Seller
in accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors' rights generally.

 

(c) Purchase Entirely for Own Account. The Securities to be received by Seller
hereunder will be acquired for Seller's own account, not as nominee or agent,
and Seller is not a broker-dealer registered with the Commission under the
Exchange Act or an entity engaged in a business that would require it to be so
registered. Nothing contained herein shall be deemed a representation or
warranty by Seller to hold the Securities for any period of time.

 



 16

 



 

(d) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or any Seller for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of Seller.

 

(e) Accredited Investor. Seller is an "accredited investor" as defined in Rule
501 of Regulation D promulgated by the Commission pursuant to the Securities Act
("Regulation D") and meets the requirements of at least one of the suitability
standards for an accredited investor as set forth in Rule 501 of Regulation D.
Seller, either alone or together with its representatives, has such knowledge,
sophistication and experience in business and financial, tax and other matters
so as to be capable of evaluating the merits and risks of, and to make an
informed investment decision with respect to, the prospective investment in the
Securities, which represents a speculative investment, and has so evaluated the
merits and risks of such investment. Seller is able to bear the economic risk of
an investment in the Securities for an indefinite period and is able to afford a
complete loss of such investment.

 

(f) Acknowledgement of Risk. Seller agrees, acknowledges and understands that
its investment in the Securities involves a significant degree of risk,
including, without limitation that: (a) the Company is a development stage
business with limited operating history and may require substantial funds; (b)
an investment in the Company is highly speculative and only Persons who can
afford the loss of their entire investment should consider investing in the
Company and the Securities; (c) the Seller may not be able to liquidate its
investment; (d) transferability of the Securities is extremely limited; and (e)
in the event of a disposition of the Securities, the Seller can sustain the loss
of its entire investment. Seller has considered carefully and understands the
risks associated with an investment in the Securities.

 

(g) Restricted Securities. Seller understands and agrees that the Securities
have not been registered under the Securities Act or any applicable state
securities laws, by reason of their issuance in a transaction that does not
require registration under the Securities Act (based in part on the accuracy of
the representations and warranties of the Seller contained herein), and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the Securities Act or any applicable state securities laws or
is exempt from such registration. The Seller acknowledges that the Seller is
familiar with Rule 144 and that such person has been advised that Rule 144
permits resales only under certain circumstances. The Seller understands that to
the extent that Rule 144 is not available, the Seller will be unable to sell any
Securities without either registration under the Securities Act or the existence
of another exemption from such registration requirement.

 

(h) Reliance on Representations. The Seller agrees, acknowledges and understands
that the Company and its counsel are entitled to rely on the representations,
warranties and covenants made by the Seller herein. Such Seller further
represents and warrants that this Agreement and the Investor Questionnaire
accompanying this Agreement in the form attached hereto as Exhibit B-1 do not
contain any untrue statement or a material fact or omit any material fact
concerning the Seller.

 

6. Piggy-Back Registration. If at any time on or after the date of this
Agreement, the Company proposes to file a registration statement with the
Commission in compliance with the Securities Act and the rules and regulations
promulgated thereunder (a "Registration Statement") with respect to an offering
of equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into, equity securities, by the Company for its
own account or by shareholders of the Company for its own account, then the
Company shall register the sale of such number of Common Stock underlying the
Preferred Shares and Option Shares converted into shares of the Company
(collectively, the "Registrable Securities") as the Seller may request in
writing within ten (10) days following receipt of such notice (a "Piggy-Back
Registration"). The Company shall cause such Registrable Securities to be
included in such registration and shall use its best efforts to cause the
managing underwriter or underwriters of a proposed underwritten offering to
permit the Registrable Securities requested to be included in a Piggy-Back
Registration to be included on the same terms and conditions as any similar
securities of the Company and to permit the sale or other disposition of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof.

 



 17

 



 

7. Closing Conditions.

 

(a) The obligation of the Company to consummate the transactions to be performed
by it in connection with the Closing is subject to the following conditions
being met:

 

(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of Seller contained herein (unless as of a
specific date therein);

 

(ii) all obligations, covenants and agreements of Seller required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii) the delivery by Seller of a completed Investor Questionnaire in the form
attached hereto as Exhibit B-1, duly executed by such Seller;

 

(iv) the delivery by Seller of this Agreement, duly executed by such Seller; and

 

(v) the delivery by Seller of a certificate or certificates evidencing ownership
of the number of Common Shares set forth opposite such Seller's name under the
heading "Common Shares" on Schedule I hereto, endorsed in blank or accompanied
by duly executed stock powers in blank.

 

(b) The respective obligations of Seller to consummate the transactions to be
performed by each of them in connection with the Closing are subject to the
following conditions being met:

 

(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii) the delivery by the Company of this Agreement duly executed by the
Company.

 

8. Miscellaneous.

 

(a) Restrictive Legend. The Securities shall bear the following or similar
legend:

 

"[NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS
EXERCISABLE HAVE BEEN] [THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN] REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS."

 



 18

 



 

(b) Survival and Indemnification.

 

(i) Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.

 

(ii) Indemnification.

 

(A) The Company agrees to indemnify and hold harmless Seller and its Affiliates
and their respective directors, officers, trustees, members, managers, employees
and agents, and their respective successors and assigns, from and against any
and all losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorney fees and disbursements and other expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, "Losses") to which such Person may become subject as a result of
any breach of a material representation, warranty, covenant or agreement made by
or to be performed on the part of the Company under the Transaction Documents
and will reimburse any such Person for all such amounts as they are incurred by
such Person, except if the Seller has committed gross negligence.

 

(B) Seller, individually, agrees to indemnify and hold harmless the Company and
its Affiliates and their respective directors, officers, employees and agents,
and their respective successors and assigns, from and against any and all Losses
to which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Seller under the Transaction Documents and will reimburse any
such Person for all such amounts as they are incurred by such Person.

 

(c) Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Seller, as applicable,
provided, however, that a Seller may assign its rights and delegate its duties
hereunder in whole or in part to an Affiliate or to a third party acquiring some
or all of its Securities in a transaction complying with applicable securities
laws without the prior written consent of the Company or the other Seller. The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties. Without limiting
the generality of the foregoing, in the event that the Company is a party to a
merger, consolidation, share exchange or similar business combination
transaction in which the Company Securities are converted into the equity
securities of another Person, from and after the effective time of such
transaction, such Person shall, by virtue of such transaction, be deemed to have
assumed the obligations of the Company hereunder, the term "Company" shall be
deemed to refer to such Person and the term "Company Securities" shall be deemed
to refer to the securities received by the Seller in connection with such
transaction. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement.

 

(d) Counterparts. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a ".pdf" format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or ".pdf" signature page were an original thereof.

 



 19

 



 

(e) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(f) Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by telex or telecopier,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one Business Day after delivery to such carrier. All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days'
advance written notice to the other party:

If to the Company:

 

Elite Data Services Inc.

 

4447 N. Central Expressway 

Suite 110-135 

Dallas, TX 75205 

Attn: Chief Operating Officer
Phone: (972) 885-3981 

Email: corp@edscompanies.com

 

If to the Seller:

 

Baker Myers and Associates LLC 

522B 3rd Avenue South 

Nashville, TN 37210 

Attn: Sarah Myers 

Phone: (615) 497-2923 

Email: Sarah-myers@live.com

 

(g) Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith. In the event that legal proceedings are commenced by any
party to this Agreement against another party to this Agreement in connection
with this Agreement or the other Transaction Documents, the party or parties
which do not prevail in such proceedings shall severally, but not jointly, pay
their pro rata share of the reasonable attorneys' fees and other reasonable
out-of-pocket costs and expenses incurred by the prevailing party in such
proceedings.

 



 20

 



 

(h) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Seller. Any amendment or waiver effected
in accordance with this paragraph shall be binding upon each holder of any
Securities purchased under this Agreement at the time outstanding, each future
holder of all such Securities, and the Company.

 

(i) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

 

(j) Entire Agreement. This Agreement, including the Exhibits hereto, and the
other Transaction Documents constitute the entire agreement among the parties
hereof with respect to the subject matter hereof and thereof and supersede all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter hereof and thereof.

 

(k) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 

(l) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of Florida without regard to the choice of law principles thereof. Each of
the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of Florida for the purpose of any suit, action, proceeding
or judgment relating to or arising out of this Agreement and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Agreement.
Each of the parties hereto irrevocably consents to the jurisdiction of any such
court in any such suit, action or proceeding and to the laying of venue in such
court. Each party hereto irrevocably waives any objection to the laying of venue
of any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.

 

[Signature Page to Follow]

 



 21

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 

COMPANY

 

 

ELITE DATA SERVICES INC.,

a Florida Corporation

 

     By:

/s/ Charles Rimlinger

 

 

 

Charles Rimlinger

 

 

 

Chief Executive Officer

 

 

 

 

 

SELLER

 

 

BAKER & MYERS & ASSOCIATES LLC,

A Nevada limited liability company

 By:

/s/ Sarah Myers

Sarah Myers

Manager



 

 22

 

 

SCHEDULE I

 

Seller

 

Common
Shares1

 

 

Preferred
Warrant Shares2

 

 

Purchase (exchange)
Price3

 

 

 

 

 

 

 

 

 

 

 

Total:

 

 

12,000,000

 

 

 

3,000,000

 

 

$43,200.00

 

 

See attached Warrant No. BM-1 Agreement.

 

 

 

 

 

____________________

1 Reflects the number of Common Shares held by such Seller prior to the
Closing. 

2 Reflects the number of Preferred Shares to be delivered by the Company to the
Seller in accordance with Section 3 of the Agreement. 

3 Reflects the most recent share price of $0.0036 of the Company's common stock
as of date of execution.

 

 23

 

 

Exhibit A-1

 

Warrant No. BM-1

 

WARRANT AGREEMENT

 

NEITHER THIS WARRANT NOR THE SHARES OF PREFERRED STOCK FOR WHICH THIS WARRANT IS
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT")
AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

WARRANT TO PURCHASE SERIES B PREFERRED STOCK

 

EXERCISE PRICE: $0.001 PER SHARE

 

Warrant Certificate Number: W-BM-1

 

Number of Shares of Preferred Stock: Three Million (3,000,000) Shares

 

Dateof Issuance: May 18, 2016

 

Expiration Date: May 18, 2019 at 5:00 PM, New York Time

 

ELITE DATA SERVICES, INC.(OTCBB:DEAC), a Florida corporation (the "Company"),
hereby certifies that, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, BAKER & MYERS & ASSOCIATES LLC, a
Nevada limited liability and/or assigns, the registered holder hereof or its
permitted assigns (the "Holder"), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon surrender of this Warrant to Purchase Preferred Stock
(including any Warrants to Purchase Preferred and/or Common Stock issued in
exchange, transfer or replacement hereof, the "Warrant"), at any time or times
on or after the Issuance Date, but not after 5:00 p.m., New York time, on May
18, 2019 (the "Expiration Date"), Three Million (3,000,000) fully paid
nonassessable shares of Preferred Stock (as defined below) (the "Warrant
Shares"). Except as otherwise defined herein, capitalized terms in this Warrant
shall have the meanings set forth in Section 13. This Warrant is issued pursuant
to that certain Note and Share Cancellation and Exchange Agreement (the
"Exchange Agreement") dated as of May 18, 2016 by and among the Company and the
original Holder hereof. 

 

1. EXERCISE OF WARRANT.

 

(a) Mechanics of Exercise. Subject to the terms and conditions hereof, this
Warrant may be exercised by the Holder on any day after the Issuance Date, in
whole or in part, by delivery of a written notice, in the form attached hereto
as Exhibit A (the "Exercise Notice"), of the Holder's election to exercise this
Warrant. The Holder shall be required to deliver the original Warrant in order
to effect an exercise hereunder. Execution and delivery of the Exercise Notice
with respect to less than all of the Warrant Shares shall have the same effect
as cancellation of the original Warrant and issuance of a new Warrant evidencing
the right to purchase the remaining number of Warrant Shares. On or before the
fifth (5th) Business Day following the date on which the Company has received
the Exercise Notice, the Company shall transmit an acknowledgment of
confirmation of receipt of the Exercise Notice to the Holder and the Company's
transfer Agent ("Transfer Agent"). On or before the tenth (10th) Business Day
following the date on which the Company has received the Exercise Notice (the
"Share Delivery Date"), the Company shall issue in book position, registered in
the Company's share register in the name of the Holder or its designee, for the
number of shares of Preferred Stock to which the Holder is entitled pursuant to
such exercise. Upon delivery of the Exercise Notice, the Holder shall be deemed
for all corporate purposes to have become the holder of record of the Warrant
Shares with respect to which this Warrant has been exercised, irrespective of
the date such Warrant Shares are delivered by book position confirmation
evidencing such Warrant Shares, as the case may be. If this Warrant is submitted
in connection with any exercise pursuant to this Section 1(a) and the number of
Warrant Shares represented by this Warrant submitted for exercise is greater
than the number of Warrant Shares being acquired upon an exercise, then the
Company shall as soon as practicable and in no event later than three (3)
Business Days after any exercise and at its own expense, issue a new Warrant (in
accordance with Section IV) representing the right to purchase the number of
Warrant Shares purchasable immediately prior to such exercise under this
Warrant, less the number of Warrant Shares with respect to which this Warrant is
exercised. No fractional shares of Preferred Stock are to be issued upon the
exercise of this Warrant, but rather the number of shares of Preferred Stock to
be issued shall be rounded down to the nearest whole number.

 



 24

 



 

(b) Exercise Price. For purposes of this Warrant, the ("Exercise Price") means
$0.001 per share for the total amount of the Warrant Shares granted to Holder in
this Warrant.

 

(c) Payment of Exercise Price. Within two (2) Trading Days of the date of the
Exercise Notice, the Holder shall make payment to the Company of an amount equal
to the applicable Exercise Price multiplied by the number of Warrant Shares as
to which this Warrant is being exercised (the "Aggregate Exercise Price") in
cash or by wire transfer of immediately available funds. In lieu of such cash
payment, the Holder may also exercise the Warrant by delivery to the Company a
written note of an election to effect a cashless exercise for Warrant Shares in
whole or in part, pursuant to this Section 1(c) (the "Cashless Exercise"). To
the effect a Cashless Exercise, the Holder will surrender this Warrant for that
number of shares of Preferred Stock determined by multiplying the number of
Warrant Shares to which it would otherwise be entitled by a fraction, the
numerator of which shall be the difference between (i) the then current Market
Price of a share of the Preferred Stock on the date of exercise, and (ii) the
Purchase Price, and the denominator of which shall be the then current Market
Price per share of Preferred Stock. In the event that this Warrant is not
exercised in full immediately prior to the end of the Exercise Period, this
Warrant shall be deemed automatically exercised as to the remaining Warrant
Shares at such time by Cashless Exercise without the delivery of any written
notice from the Holder.

 

(d) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed.

 

(e) Beneficial Ownership. The Holder shall not have the right to exercise this
Warrant, to the extent that after giving effect to such exercise, such Person
(together with such Person's affiliates) would beneficially own in excess of
4.99% (the "Maximum Percentage") of the shares of Common Stock underlying the
Preferred Stock outstanding immediately after giving effect to such exercise.
The Company shall be entitled to rely on Holder's exercise notice as an
indication that Holder will not, pursuant to such exercise, exceed the Maximum
Percentage. For purposes of the foregoing sentence, the aggregate number of
shares of Preferred Stock beneficially owned by such Person and its affiliates
shall include the number of shares of Preferred Stock issuable upon exercise of
this Warrant with respect to which the determination of such sentence is being
made, but shall exclude shares of Preferred Stock which would be issuable upon
(i) exercise of the remaining, unexercised portion of this Warrant beneficially
owned by such Person and its affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
beneficially owned by such Person and its affiliates (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein. Except as set forth in the preceding sentence, for purposes of
this paragraph, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended. For purposes
of this Warrant, in determining the number of outstanding shares of Preferred
Stock, the Holder may rely on the number of outstanding shares of Preferred
Stock as reflected in (1) the Company's most recent Form 10-K, Form 10-Q,
Current Report on Form 8-K or other public filing with the Securities and
Exchange Commission, as the case may be, (2) a more recent public announcement
by the Company or (3) any other notice by the Company or the Transfer Agent
setting forth the number of shares of Preferred Stock outstanding. For any
reason at any time, upon the written or oral request of the Holder, the Company
shall within two (2) Business Days confirm orally and in writing to the Holder
the number of shares of Preferred Stock then outstanding. In any case, the
number of outstanding shares of Preferred Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Warrant, by the Holder and its affiliates since the date as of which such
number of outstanding shares of Preferred Stock was reported. By written notice
to the Company, the Holder may from time to time increase or decrease the
Maximum Percentage to any other percentage not in excess of 9.99% specified in
such notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and (ii)
any such increase or decrease will apply only to the Holder. The provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 1(e) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.

 



 25

 



 

2. REPRESENTATIONS.

 

(a) By the Holder. The Holder represents and warrants to the Company as follows:

 

(i)

It is an "accredited investor" within the meaning of Rule 501 of the Securities
Act. This Warrant is acquired for the Holder's own account for investment
purposes and not with a view to any offering or distribution within the meaning
of the Securities Act and any applicable state securities laws. The Holder has
no present intention of selling or otherwise disposing of the Warrant or the
Warrant Shares in violation of such laws; and

(ii)

The Holder has sufficient knowledge and expertise in financials and business
matters as to be capable of evaluating the merits and risk of its investment in
the Company. The Holder acknowledges that it has received all the information it
considers necessary or appropriate for deciding whether to make this investment.
The Holder understands that this investment involves a high degree of risk and
could result in a substantial or complete loss of its investment. The Holder is
capable of bearing the economic risks of such investment.

(iii)

This Warrant has been authorized by all necessary corporate action of the Holder
and constitutes a valid and legally binding obligation of the Holder,
enforceable in accordance with its terms.

(iv)

The Holder acknowledges that the Company has indicated that the Warrant and the
Warrant Shares have not been registered under the Securities Act by reason of
their issuance in a transaction exempt from registration requirements thereof,
and that the Warrant Shares will bear a legend stating that such securities have
not been registered under the Securities Act and may not be sold or transferred
in the absence of such registration or an exemption from such registration.

 

(b) By the Company. The Company represents and warrants that:

 

(i)

It (A) is a corporation duly organized, validly existing and in good standing
under the laws of the state of its organization, (B) has all requisite power and
authority to conduct its business as now conducted and as presently contemplated
and to consummate the transactions contemplated hereby and (C) is duly qualified
to do business and is in good standing in each jurisdiction in which the
character of the properties owned or leased by it or in which the transaction of
its business makes such qualification necessary.

(ii)

The execution, delivery and performance by the Company of this Warrant (A) has
been duly authorized by all necessary corporate action, (B) does not and will
not contravene the Company's charter or bylaws or any other organizational
document and (C) does not and will not contravene any applicable law or any
contractual restriction binding on or otherwise affecting the Company or any of
its properties or result in a default under any agreement or instrument to which
the Company is a party or by which the Company or its properties may be subject.

(iii)

This Warrant has been duly executed and delivered by the Company, and is a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, moratorium and other laws affecting the rights of
creditors generally and general principles of equity.

(iv)

Assuming the accuracy of the representations made by the Holder in Section 2
hereof, no authorization, consent, approval, license, exemption or other action
by, and no registration, qualification, designation, declaration or filing with,
any governmental authority is or will be necessary in connection with the
execution and delivery by the Company of this Warrant, the issuance by the
Company of the Warrant Shares, the consummation of the transactions contemplated
hereby, the performance of or compliance with the terms and conditions hereof,
or to ensure the legality, validity, and enforceability hereof.

 



 26

 



 

(v)

The Company has reserved solely for issuance and delivery upon the exercise of
this Warrant, such number of shares of Preferred Stock to provide for the
exercise in full of this Warrant.

(vi)

Neither the Company, nor any of its Affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would require registration, or the filing of a prospectus qualifying the
distribution, of this Warrant being issued hereby under the Securities Act or
cause the issuance of this Warrant to be integrated with any prior offering of
securities of the Company for purposes of the Securities Act.

 

1.

Shares to be Fully Paid. AllWarrant Shares will, upon issuance in accordance
with the terms of this Warrant, be validly issued, fully paid, and
non-assessable and free from all taxes, liens, claims and encumbrances.

2.

Authorization and Reservation of Shares. During the Exercise Period, the Company
shall have duly authorized a sufficient number of shares of Preferred Stock,
free from preemptive rights and from any other restrictions imposed by the
Company without the consent of the Holder, to provide for the exercise in full
of this Warrant. The Company shall at all times during the Exercise Period
reserve and keep available out of such authorized but unissued shares of
Preferred Stock such number of shares to provide for the exercise in full of
this Warrant.

3.

Listing. In connection with the Holder's exercise of Registration Rights
hereunder, the Company shall use its best efforts to promptly secure the listing
of the shares of Common Stock underlying the Preferred Stock issuable upon
exercise of this Warrant upon each national securities exchange or automated
quotation system, if any, upon which shares of Preferred Stock are then listed
or become listed (subject to official notice of issuance upon exercise of this
Warrant) and shall maintain such listing for so long as any other shares of
Preferred Stock shall be so listed.

4.

Successors and Assigns. Except as expressly provided otherwise herein, this
Warrant will be binding upon any entity succeeding to the Company by merger,
consolidation, or acquisition of all or substantially all of the Company's
assets.

5.

Blue Sky Laws.The Company shall, on or before the date of issuance of any
Warrant Shares, take such actions as the Company shall reasonably determine are
necessary to qualify the Warrant Shares for, or obtain exemption for the Warrant
Shares for, sale to the Holder of this Warrant upon the exercise hereof under
applicable securities or "blue sky" laws of the states of the United States;
provided, however, that the Company shall not be required to qualify as a
foreign corporation.

6.

Rule 144 Reports. For so long as the Company is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, the Company agrees to
use its best efforts to take all actions reasonably necessary to enable the
Holder to sell the Warrant Shares without registration under the Securities Act
within the limitations of the exemptions provided by Rule 144 under the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC, including filing on a timely
basis all reports required to be filed by the Exchange Act. Upon the request of
the Holder, the Company shall deliver to the Holder a written statement as to
whether it has complied with such requirements.

 



 27

 



 

3. WARRANT HOLDER NOT DEEMED A STOCKHOLDER.

 

(a) Except as otherwise specifically provided herein, the Holder, solely in such
Person's capacity as a holder of this Warrant, shall not be entitled to vote or
receive dividends or be deemed the holder of share capital of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such Person's capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

 

(b) Transfer of Warrant. This Warrant may be transferred only upon the written
consent of the Company, which may be withheld in its sole discretion. No such
consent shall be required upon the transfer of this Warrant under the laws of
Descent. If this Warrant is to be transferred, the Holder shall surrender this
Warrant to the Company, whereupon the Company will forthwith issue and deliver
upon the order of the Holder a new Warrant, registered as the Holder may
request, representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less then the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.

 

(c) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant representing
the right to purchase the Warrant Shares then underlying this Warrant.

 

(d) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants representing in the aggregate the right to purchase the
number of Warrant Shares then underlying this Warrant, and each such new Warrant
will represent the right to purchase such portion of such Warrant Shares as is
designated by the Holder at the time of such surrender; provided, however, that
no Warrants for fractional shares of Preferred Stock shall be given.

 

(e) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant, the Warrant Shares designated by the Holder which, when added to the
number of shares of Preferred Stock underlying the other new Warrants issued in
connection with such issuance, does not exceed the number of Warrant Shares then
underlying this Warrant), (iii) shall have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date, and (iv) shall
have the same rights and conditions as this Warrant.

 



 28

 



 

4. NOTICES.

 

Any notice, statement or demand authorized by this Warrant Agreement or made by
the Warrant Agent or by the holder of any Warrant to or on the Corporation shall
be both (1) emailed to the Company as set forth herein, and (2) delivered by
hand or sent by registered or certified mail or overnight courier service
addressed (until another address is filed in writing by the Corporation with the
Warrant Agent) as follows:

 

Elite Data Services Inc.  

4447 N. Central Expressway  

Suite 110-135 

Dallas, TX 75205  

Attn: Chief Operating Officer

Phone: (972) 885-3981 

Email: corp@edscompanies.com

 

Any notice, statement, or demand authorized by this Agreement to be given or
made by the holder of any Warrant or by the Corporation to or on the Warrant
Agent shall be delivered by hand or sent be registered certified mail or
overnight courier service, addressed (until another address is filed in writing
by the Corporation with the Warrant Agent) as follows:

 

Baker Myers and Associates LLC 

522B 3rd Avenue South 

Nashville, TN 37210 

Attn: Sarah Myers 

Phone: (615) 497-2923 

Email: Sarah-myers@live.com

 

5. AMENDMENT AND WAIVER.Except as otherwise provided herein, the provisions of
this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.

 

6. GOVERNING LAW.This Warrant shall be governed by and construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of Florida, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Florida or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Florida.

 

7. FORUM SELECTION CLAUSE. Any dispute arising under or in connection with the
Warrant or related to the terms of this Agreement shall be subject to the
exclusive jurisdiction of the state of Florida located in Orlando, Florida, and
any dispute between the parties shall come within the jurisdiction of the court
in Orange County, Florida.

 



 29

 



 

8. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any person as the
drafter hereof. The headings of this Warrant are for convenience of reference
and shall not form part of, or affect the interpretation of, this Warrant.

 

9. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within two (2) Business Days of receipt of the Exercise Notice giving
rise to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within three Business Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two (2) Business Days submit via facsimile (a) the
disputed determination of the Exercise Price to an independent, reputable
investment bank selected by the Company and approved by the Holder or (b) the
disputed arithmetic calculation of the Warrant Shares to the Company's
independent, outside accountant. The Company shall cause at its expense the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten Business Days from the time it receives the disputed
determinations or calculations. Such investment bank's or accountant's
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

 

10. REMEDIES, OTHER OBLIGATIONS, BREACHES, AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the Holder to pursue actual damages for any failure by
the Company to comply with the terms of this Warrant.

 

11. TRANSFER. This Warrant may not be offered for sale, sold, transferred or
assigned without the written consent of the Company, which may be withheld in
its sole discretion, and only in compliance with applicable Federal and State
securities laws.

 

12. WARRANT AGENT. The Company shall serve as warrant agent under this Warrant.
Upon 30 days' notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
stockholder services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder's last address as shown on
the Warrant Register in addition to sending an email to the address set forth in
Section 4 hereinaboveor to such other email address as provided by the Company.

 

13. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

 

"Bloomberg" means Bloomberg Financial Markets.

 

"Business Day" means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 



 30

 



 

"Closing Bid Price" means, for any security as of any date, the last closing bid
price for such security on the Principal Market, as reported by Bloomberg, or,
if the Principal Market begins to operate on an extended hours basis and does
not designate the closing bid price, as the case may be, then the last bid price
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price of such security in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg, or, if no
closing bid price is reported for such security by Bloomberg, the average of the
bid prices of any market makers for such security as reported in the "pink
sheets" by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.). If
the Closing Bid Price cannot be calculated for a security on a particular date
on any of the foregoing bases, the Closing Bid Price of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder. All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.

 

"Common Stock" means (i) the Company's shares of Common Stock, par value $0.0001
per share, and (ii) any share capital into which such Common Stock shall have
been changed or any share capital resulting from a reclassification of such
Common Stock.

 

"Eligible Market" means the Principal Market, The New York Stock Exchange, Inc.,
or The NASDAQ Capital Market.

 

"Fundamental Transaction" means that the Company shall, directly or indirectly,
in one or more related transactions, (i) consolidate or merge with or into
(whether or not the Company is the surviving corporation) another Person, or
(ii) sell, assign, transfer, convey or otherwise dispose of all or substantially
all of the properties or assets of the Company to another Person, or (iii) allow
another Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than the 50% of the outstanding shares of Common Stock and
Preferred Stock (not including any shares of of Common Stock and Preferred Stock
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of the outstanding shares of of Common Stock and Preferred
Stock (not including any shares of Common Stock and Preferred Stock held by the
other Person or other Persons making or party to, or associated or affiliated
with the other Persons making or party to, such stock purchase agreement or
other business combination), (v) reorganize, recapitalize or reclassify its of
Common Stock and Preferred Stock, or (vi) any "person" or "group" (as these
terms are used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is
or shall become the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 50% of the aggregate ordinary voting
power represented by issued and outstanding Preferred Stock.

 

"Parent Entity" of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose Preferred stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

"Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 



 31

 



 

"Preferred Stock" means (i) the Company's shares of Series B Preferred Stock,
par value $0.0001 per share, (ii) any share capital into which such Preferred
Stock shall have been changed or any share capital resulting from a
reclassification of such Preferred Stock, (ii) convertible into a certain number
shares of Common Stock, other rights and provisions as set forth in the
Company's Certificate of Designation of Series B Preferred Stock, attached
hereto as Exhibit B.  

 

"Principal Market" means The OTC Bulletin Board.

 

"Registration Statement" means a registration statement on Form S-1, Form S-3,
or such other eligible registration form as determined in the sole discretion of
the Company, which registers the resale of the Warrant Shares pursuant to Rule
415 promulgated under the Securities Act.

 

"Securities Act" means the Securities Act of 1933, as amended.

 

"Successor Entity" means the Person (or, if so elected by the Holder, the Parent
Entity) formed by, resulting from or surviving any Fundamental Transaction or
the Person (or, if so elected by the Holder, the Parent Entity) with which such
Fundamental Transaction shall have been entered into.

 

"Trading Day" means any day on which the Common Stock underlying the Preferred
Stock are traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Preferred Stock, then on the principal
securities exchange or securities market on which the Preferred Stock are then
traded; provided that "Trading Day" shall not include any day on which the
Preferred Stock are scheduled to trade on such exchange or market for less than
4.5 hours or any day that the Preferred Stock are suspended from trading during
the final hour of trading on such exchange or market (or if such exchange or
market does not designate in advance the closing time of trading on such
exchange or market, then during the hour ending at 5:00 p.m., New York time).

 

[Signature Page to Follow]

 



 32

 



 

INWITNESS WHEREOF, the Company has caused this Warrant to Purchase Preferred
Stock to be duly executed as of the Issuance Date set out above.

 

 

ELITE DATA SERVICES INC., 

a Florida Corporation

 

    By:

/s/ Charles Rimlinger

 

 

 

Charles Rimlinger,

 

 

 

Chief Executive Officer

 



 



 33

 



 

EXHIBIT A

 

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

 

WARRANT TO PURCHASE COMMON STOCK

 

ELITE DATA SERVICES, INC.

 

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock ("Warrant Shares") of Elite Data Services Inc., a
Florida corporation (the "Company"), evidenced by the attached Warrant to
Purchase Common Stock (the "Warrant"). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

1. Payment of Exercise Price. The holder shall pay the Aggregate Exercise Price
in the sum of $___________________ to the Company in accordance with the terms
of the Warrant.

 

2. Delivery of Warrant Shares. The Company shall deliver to the Holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

 

3. Confirmation. Please send confirmation of receipt of this Exercise Notice to
the following facsimile number: ______________________ or email address:
____________________.

 

Date: _______________ __, ______

 

_____________________________

Name of Registered Holder

 

By:  __________________________

 

Name: ________________________

 

Title: _________________________

 

 34

 

 

EXHIBIT B

 

CERTIFICATE OF DESIGNATION OF SERIES B PREFERRED STOCK

 

See Attached.

 

 

 

 

 

 35

 

 




Exhibit B-1

 

Investor Questionnaire

 

See attached.

 

 

 

 

 



 36

 



 

EXHIBIT C

 

AMENDED AND RESTATED CONVERTIBLE REDEEMABLE NOTE
 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT").

 

US $500,000.00

 

ELITE DATA SERVICES, INC.

 

AMENDED AND RESTATED CONVERTIBLE REDEEMABLE NOTE

 

FOR VALUE RECEIVED, ELITE DATA SERVICES, INC. (the "Company") promises to pay to
the order of BAKER MYERS AND ASSOCIATES LLC, a Nevada limited liability company
and its authorized successors and permitted assigns ("Holder"), the aggregate
principal face amount of FIVE HUNDRED THOUSAND DOLLARS (US $500,000.00), at ten
percent (10%) interest per annum commencing on January 13, 2013, the execution
date of the Original Note (the "Effective Date"), due and payable to Holder by
Company in eight (8) separate equal quarterly payments of Sixty-Two Thousand
Five Hundred Dollars (USD $62,500.00), plus accrued interest to date, due on the
first day of each quarter beginning on the date of the first quarter following
the date of execution of this Note (each a "Maturity Date"), pursuant to the
terms of Note and Share Cancellation and Exchange Agreement dated even date
herewith between Company and Holder, of which this Note is made apart. The
Company will pay interest payment and the outstanding principal due upon this
Note at the sixth month anniversary and continuing until the Maturity Date. The
forwarding of such check or wire transfer shall constitute a payment of
outstanding principal hereunder and shall satisfy and discharge the liability
for principal on this Note to the extent of the sum represented by such check or
wire transfer. Interest shall be payable in Common Stock (as defined below)
pursuant to paragraph 3(f) herein.

 

This Note is subject to the following additional provisions:

 

1. The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.

 

2. This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended ("Act"), and applicable state securities
laws. Holder shall provide the Company with 3-day written notice of the Note's
transfer and shall presume that any attempted transfer to a party is deemed
qualified by the Holder. Any attempted transfer to a non-qualifying party shall
be treated by the Company as void. Prior to due presentment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company's records as the owner hereof
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Note electing to exercise the right of conversion set forth
in Section 3(a) hereof, in addition to the requirements set forth in Section
3(b) and 3(c), and any prospective transferee of this Note, also is required to
give the Company written confirmation that this Note is being converted ("Notice
of Conversion") in the form annexed hereto as Exhibit A. The date of receipt
(including receipt by telecopy) of such Notice of Conversion shall be the
Conversion Date.

 



 37

 



 

3. Note Conversions; Interest Payments; Prepayments, Transfers, Etc.

 

(a) The Holder of this Note is entitled, at its option, beginning on the 181th
day after Effective Date, at any time, to convert all or any amount of the
principal face amount of this Note then outstanding into shares of the Company's
common stock (the "Common Stock") at a price ("Conversion Price") for each share
of Common Stock equal to the lesser of $0.01 or a discount of fifty-eight
percent (58%) of the lowest trading price of the Common Stock as reported on the
OTCQB market place which the Company's shares are traded or any market upon
which the Common Stock may be traded in the future ("Exchange"), for the ten
(10) prior trading days including the day upon which a Notice of Conversion is
received by the Company and its transfer agent (provided such Notice of
Conversion is delivered by electronic method of communication to the Company or
its transfer agent after 4 P.M. Eastern Standard or Daylight Savings Time if the
Holder wishes to include the same day closing price) beginning on the 181th day
after Effective Date.

 

(b) If the shares have not been delivered within three (3) business days, the
Notice of Conversion may be rescinded. Such conversion shall be effectuated by
the transfer agent of the Company delivering the shares of Common Stock to the
Holder within three (3) business days of receipt by the Company of the Notice of
Conversion. Accrued but unpaid interest shall be subject to conversion. No
fractional shares or scrip representing fractions of shares will be issued on
conversion, but the number of shares issuable shall be rounded to the nearest
whole share. To the extent the Conversion Price of the Company's Common Stock
closes below the par value per share, the Company will take all steps necessary
to solicit the consent of the stockholders to reduce the par value to the lowest
value possible under law. The Company agrees to honor all conversions submitted
pending this decrease.

 

(c) At any time or times on or after the Maturity Date, the Holder shall be
entitled to convert all of the outstanding and unpaid principal amount of this
Note into fully paid and non-assessable shares of Common Stock in accordance
with the stated Conversion Price. The Holder shall not be entitled to convert on
a Conversion Date that amount of the Note in connection with that number of
shares of Common Stock which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Company on such Conversion Date. For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the following, the Holder shall not be limited to aggregate conversions of 4.99%
("Conversion Limitation 1"). The Holder shall have the authority to determine
whether the restriction contained in this Section 3(c) will limit any conversion
hereunder. The Holder may waive the conversion limitation described in this
Section 3(c), in whole or in part, upon and effective after 61-days prior
written notice to the Company to increase such percentage to up to 9.99%
("Conversion Limitation 2").

 

(d) The Company shall not issue any fraction of a share of Common Stock upon any
conversion; if such issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share except in the event that rounding up
would violate the conversion limitation set forth in section 3(c) above.

 



 38

 



 

(e) If the Company, at any time after the Issuance Date, shall issue any
securities convertible into or exchangeable for, directly or indirectly, Common
Stock ("Convertible Securities"), other than the Note, or any rights or warrants
or options to purchase any such Common Stock or Convertible Securities, shall be
issued or sold (collectively, the "Common Stock Equivalents") and the aggregate
of the price per share for which Additional Shares of Common Stock may be
issuable thereafter pursuant to such Common Stock Equivalent, plus the
consideration received by the Company for issuance of such Common Stock
Equivalent divided by the number of shares of Common Stock issuable pursuant to
such Common Stock Equivalent (the "Aggregate Per Common Share Price") shall be
less than the applicable Conversion Price then in effect, or if, after any such
issuance of Common Stock Equivalents, the price per share for which Additional
Shares of Common Stock may be issuable thereafter is amended or adjusted, and
such price as so amended shall make the Aggregate Per Share Common Price be less
than the applicable Conversion Price in effect at the time of such amendment or
adjustment, then the applicable Conversion Price upon each such issuance or
amendment shall be reduced to the lower of: (i) the Conversion Price; or (ii) a
twenty-five percent (25%) discount to the lowest Aggregate Per Common Share
Price (whether or not such Common Stock Equivalents are actually then
exercisable, convertible or exchangeable in whole or in part) as of the earlier
of (A) the date on which the Company shall enter into a firm contract for the
issuance of such Common Stock Equivalent, or (B) the date of actual issuance of
such Common Stock Equivalent. No adjustment of the applicable Conversion Price
shall be made under this Section 6 upon the issuance of any Convertible Security
which is outstanding on the day immediately preceding the Issuance Date. No
adjustment shall be made to the Conversion Price upon the issuance of Common
Stock pursuant to the exercise, conversion or exchange of any Convertible
Security or Common Stock Equivalent where an adjustment to the Conversion Price
was made as a result of the issuance or purchase of any Convertible Security or
Common Stock Equivalent.

 

(f) Interest on any unpaid principal balance of this Note shall be paid at the
rate of ten percent (10%) per annum with the first payment being made on the
sixth-month anniversary of this Note. Interest shall be paid by the Company in
Common Stock ("Interest Shares"). Holder may, at any time after six months, send
in a Notice of Conversion to the Company for Interest Shares based on the
formula provided in Section 3(a) above. The dollar amount converted into
Interest Shares shall be all or a portion of the accrued interest calculated on
the unpaid principal balance of this Note to the date of such notice.

 

(g) The Notes may be prepaid, in whole or in part, with the following penalties:
(i) if the note is prepaid within 90 days of the issuance date, then at 120% of
the face amount plus any accrued interest; (ii) if the note is prepaid within 91
days after the issuance date but less than 150 days after the issuance date,
then at 130% of the face amount plus any accrued interest; (iii) if the note is
prepaid within 150 days after the issuance date but less than 180 days after the
issuance date, then at 140% of the face amount plus any accrued interest. This
Note may not be prepaid after the 180th day without written permission from
Holder. Such redemption must be closed and funded within three (3) days of
giving notice of redemption of the right to redeem shall be null and void.

 

(h) Upon (i) a transfer of all or substantially all of the assets of the Company
to any person in a single transaction or series of related transactions, (ii) a
reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, other than a forward or reverse stock
split or stock dividend, or (iii) any consolidation or merger of the Company
with or into another person or entity in which the Company is not the surviving
entity (other than a merger which is effected solely to change the jurisdiction
of incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of Common
Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale Event"),
then, in each case, the Company shall, upon request of the Holder, redeem this
Note in cash for 150% of the principal amount, plus accrued but unpaid interest
through the date of redemption, or at the election of the Holder, such Holder
may convert the unpaid principal amount of this Note (together with the amount
of accrued but unpaid interest) into shares of Common Stock immediately prior to
such Sale Event at the Conversion Price.

 



 39

 



 

(i) In case of any Sale Event (not to include a sale of all or substantially all
of the Company's assets) in connection with which this Note is not redeemed or
converted, the Company shall cause effective provision to be made so that the
Holder of this Note shall have the right thereafter, by converting this Note, to
purchase or convert this Note into the kind and number of shares of stock or
other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

4. The Holder agrees that so long as this Note from the Holder and the Company
remains outstanding, the Holder will not enter into or effect "short sales" of
the Common Stock or hedging transaction which establishes a net short position
with respect to the Common Stock of the Company. The Company acknowledges and
agrees that upon delivery of a conversion notice by the Holder, the Holder
immediately owns the shares of Common Stock described in the conversion notice
and any sale of those shares issuable under such conversion notice would not be
considered short sales. 

 

5. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6. The Company hereby expressly waives demand and presentment for payment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

 

7. The Company agrees to pay all costs and expenses, including reasonable
attorneys' fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

 

8. If one or more of the following described "Events of Default" shall occur:

 

(a) The Company shall default in the payment of principal or interest on this
Note to the Holder by the Company as of the Maturity Date; or

 

(b) Any of the representations or warranties made by the Company herein or in
any certificate or financial or other written statements heretofore or hereafter
furnished by or on behalf of the Company in connection with the execution and
delivery of this Note under which this note was issued shall be false or
misleading in any respect; or

 

(c) The Company shall fail to perform or observe, in any respect, any covenant,
term, provision, condition, agreement or obligation of the Company under this
Note or any other note issued to the Holder; or

 

(d) The Company shall (1) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; (2) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; (3) file a petition for bankruptcy relief,
consent to the filing of such petition or have filed against it an involuntary
petition for bankruptcy relief, all under federal or state laws as applicable;
or

 



 40

 



 

(e) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

(f) Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

(g) One or more money judgments, writs or warrants of attachment, or similar
process, in excess of fifty thousand dollars ($50,000) in the aggregate, shall
be entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of thirty
(30) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder with the exception of the current litigation that is
already disclosed as reported on the Company's public filings; or

 

(h) The Company shall have its Common Stock delisted from a market (including
the OTCQB marketplace) or, if the Common Stock trades on an exchange, then
trading in the Common Stock shall be suspended for more than ten (10)
consecutive days;

 

(i) The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within three (3) business days of
its receipt of a Notice of Conversion (provided that a reasonable attorney
opinion has been provided by Holder to the Company in which it deems it can
reasonably rely); or

 

(j) The Company shall not be "current" in its filings with the Securities and
Exchange Commission, and such shall not be cured within ten (10) business days;
or

 

(k) The Company shall lose the "bid" price for its stock and a market (including
the OTCBB marketplace or other exchange)

 

Then, or at any time thereafter, unless cured within five (5) business days, and
in each and every such case, unless such Event of Default shall have been waived
in writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder's sole
discretion, the Holder may consider this Note immediately due and payable,
without presentment, demand, protest or (further) notice of any kind (other than
notice of acceleration), all of which are hereby expressly waived, anything
herein or in any note or other instruments contained to the contrary
notwithstanding, and the Holder may immediately, and without expiration of any
period of grace, enforce any and all of the Holder's rights and remedies
provided herein or any other rights or remedies afforded by law. Upon an Event
of Default, interest shall accrue at a default interest rate of 24% per annum
or, if such rate is usurious or not permitted by current law, then at the
highest rate of interest permitted by law. In the event of a breach of Section
8(i) the penalty shall be $50 per day the shares are not issued beginning on
the 5th day after the conversion notice was delivered to the Company. This
penalty shall increase to $100 per day beginning on the 10th day. The penalty
for a breach of Section 8(k) shall be an increase of the outstanding principal
amounts by 20%. In case of a breach of Section 8(h), the outstanding principal
due under this Note shall increase by 50%. Further, if a breach of Section 8(m)
occurs or is continuing after the 6-month anniversary of the Note, then the
Holder shall be entitled to use the lowest closing bid price during the
delinquency period (after cure period) as a base price for the conversion. For
example, if the lowest closing bid price during the delinquency period is $0.01
per share and the conversion discount is 50% the Holder may elect to convert
future conversions at $0.001 per share. If this Note is not paid at maturity,
the outstanding principal due under this Note shall increase by ten percent
(10%).

 



 41

 



 

9. At the Holder's election, if the Company fails for any reason to deliver to
the Holder the conversion shares by the by the 3rd business day following the
delivery of a Notice of Conversion to the Company and if the Holder incurs a
Failure to Deliver Loss, then at any time the Holder may provide the Company
written notice and documentary evidence indicating the amounts payable to the
Holder in respect of the Failure to Deliver Loss and the Company must make the
Holder whole as follows: Failure to Deliver Loss = [(High trade price at any
time on or after the day of exercise) x (Number of conversion shares)]. Such
failure to deliver will be repayable in the Company's Common Stock.

 

10. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

11. Neither this Note nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the Company and the
Holder.

 

12. The Company represents that it is not a "shell" issuer and has never been a
"shell" issuer or that if it previously has been a "shell" issuer that at least
12 months have passed since the Company has reported Form 10 type information
indicating it is no longer a "shell issuer.

 

13. The Holder agrees that so long as this Note from the Holder and the Company
remains outstanding, the Holder will not enter into or effect "short sales" of
the Common Stock or hedging transaction which establishes a net short position
with respect to the Common Stock of the Company. The Company acknowledges and
agrees that upon delivery of a conversion notice by the Holder, the Holder
immediately owns the shares of Common Stock described in the conversion notice
and any sale of those shares issuable under such conversion notice would not be
considered short sales.

 

14. The Company will give the Holder direct notice of any corporate actions,
including but not limited to name changes, stock splits, recapitalizations etc.
This notice shall be given to the Holder as soon as possible under law.

 

15. Any dispute or claim arising to or in any way related to this Note or the
rights and obligations of each of the parties hereto may be settled by binding
arbitration pursuant. All arbitration shall be conducted in accordance with the
rules and regulations of the American Arbitration Association ("AAA"). AAA shall
designate an arbitrator from an approved list of arbitrators following both
parties' review and deletion of those arbitrators on the approved list having a
conflict of interest with either party. The Company agrees that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.The Company hereto knowingly and voluntarily waives any and all
rights it may have to a trial by jury with respect to any litigation based on,
or arising out of, under, or in connection with, this note.

 

16. This Note shall be governed by and construed in accordance with the laws of
Florida applicable to contracts made and wholly to be performed within the State
of Florida and shall be binding upon the successors and assigns of each party
hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of
Florida. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 



 42

 



 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized on the date referenced below.

 

 

ELITE DATA SERVICES INC.,

a Florida Corporation

 

    

Date: May 18, 2016

By:

/s/ Charles Rimlinger

 

 

 

Charles Rimlinger

 

 

 

Chief Executive Officer

 



 

 43

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of Elite Data Services, Inc.
("Shares") according to the conditions set forth in such Note, as of the date
written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of
Conversion:________________________________________________________________

 

Applicable Conversion Price:
_________________________________________________________

 

Signature:
_______________________________________________________________________

                 [Print Name of Holder and Title of Signer]

 

Address:
________________________________________________________________________

 

                
________________________________________________________________________

 

SSN or EIN: _______________________________

 

Shares are to be registered in the following
name:__________________________________________

 

Name: 
__________________________________________________________________________

 

Address:
________________________________________________________________________

 

Tel: ______________________________________

 

Fax: ______________________________________

 

SSN or EIN: ________________________________

 

Shares are to be sent or delivered to the following account:

 

Account Name:
___________________________________________________________________

 

Address:
________________________________________________________________________

 

 

44


--------------------------------------------------------------------------------

 